                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GREGORY ALAN SCOTT                              §
d/b/a THE SCOTT LAW FIRM,                       §
            Plaintiff,                          §
                                                §
v.                                              §    Civil Action No. 3:20-CV-2825-M-BH
                                                §
SCOTT D. WOLLNEY,                               §
JOSEPH R. SHGRUE,                               §
PAUL A ROMANO, and                              §
ATLAS FINANCIAL HOLDINGS, INC.,                 §
           Defendants.                          §    Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       Defendants Scott D. Wollney, Joseph R. Shugrue and Paul A. Romano’s Motion to Dismiss

Plaintiff’s “Third Amended Petition,” filed January 5, 2021 (doc. 43), is GRANTED IN PART.

Because the Findings, Conclusions, and Recommendation of the United States Magistrate Judge

granted the plaintiff’s motion for leave to file his fourth amended complaint, and it construed the

motion to dismiss as also being directed at the fourth amended complaint, all of the plaintiff’s

claims against Scott D. Wollney, Joseph R. Shugrue and Paul A. Romano will be DISMISSED

without prejudice for lack of personal jurisdiction by separate judgment. The defendants’

alternative motion to dismiss for failure to state a claim is DENIED as moot.
SIGNED this 6th day of July, 2021.
